PER CURIAM.
Maltimore Reynolds appeals an order denying his motion for postconviction relief under Florida Rule of Criminal Procedure 3.850. We affirm.
Defendant-appellant was sentenced under the 1995 sentencing guidelines. He contends that by virtue of Heggs v. State, 759 So.2d 620 (Fla.2000), he is entitled to be resentenced under the 1994 guidelines. The trial court correctly ruled that defendant is not entitled to relief because his eight-year sentence falls within the 1994 sentencing guidelines. Accordingly, he is not entitled to be resentenced. See id. at 627.
We reject defendant’s arguments regarding gain time on authority of Sanchez v. State, 765 So.2d 246 (Fla. 3d DCA 2000), Cook v. State, 767 So.2d 572 (Fla. 4th DCA 2000), and Clements v. State, 761 So.2d 1245 (Fla. 2d DCA 2000).
Defendant’s claims of ineffective assistance of trial counsel are facially insufficient or refuted by the record.
Affirmed.